826 F.2d 1071
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Kathryn R. CALESTINI, Petitioner,v.DEFENSE LOGISTICS AGENCY, Respondent.
Appeal No. 87-3171
United States Court of Appeals, Federal Circuit.
July 13, 1987.

Before MARKEY, Chief Judge, BENNETT, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.

DECISION

1
Petitioner appeals the decision of the Merit Systems Protection Board, No. SF07528610724, which dismissed her appeal as being untimely filed.  We affirm.

OPINION

2
Petitioner was discharged from her position as a packer.  The board's regulations require that appeals be filed within 20 days of the effective date of the action appealed, but the time limit may be waived for good cause. 5 C.F.R. Sec. 1201.22 (1987).  The effective date of petitioner's removal was February 21, 1986.  She did not appeal to the board until July 25, 1986, clearly out of time.


3
It is petitioner's position that she did not receive her agency's decision letter until July 19, 1986, and that she appealed promptly thereafter.  The administrative judge considered the evidence submitted by petitioner and her agency and made a credibility determination that petitioner was duly notified, as the agency stated, and that she failed to establish good cause for delay in filing her appeal so a waiver was not justified.  That decision is supported by substantial evidence and is correct as a matter of law.  We find no basis upon which to require a different result.  See 5 U.S.C. Sec. 7703(c) (1982).